Citation Nr: 0835825	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-29 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of a right eye injury.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had active military service from April to August 
1997 and from January to June 2003.  

In August 2007, the Board of Veterans' Appeals (Board) 
granted service connection for a rash of the groin area and 
remanded the issue currently on appeal to the Department of 
Veterans Affairs (VA) Regional Office (RO) for additional 
development.  A November 2007 rating decision granted an 
initial noncompensable evaluation for tinea cruris, severe 
rash, effective March 16, 2004.

The issue on appeal is again REMANDED to the RO via the 
Appeals Management Center in Washington, DC.   


REMAND

This case was remanded by the Board in August 2007 for 
additional development, to include a written opinion on 
whether the veteran has a chronic headache disorder that is 
etiologically associated with his service-connected right eye 
disability.  

On VA evaluation in April 2008, the examiner, who did not 
have the claims file to review, concluded that the etiology 
of the veteran's headaches was unclear due to insufficient 
information.  According to a June 2008 Addendum, the claims 
file was available for review and there was no new 
information subsequent to the rating decision in November 
2007.  However, a clear opinion on the etiology of the 
veteran's headaches, as directed by the Board remand, was not 
provided.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the Board finds that the RO did not adequately 
comply with the terms of the Board's August 2007 remand.  Id.  

The Board would also note that, according to the VA examiner 
in April 2008, a consultation to the eye clinic had been 
scheduled to evaluate the veteran for visual field defects.  
No subsequent visual field evaluation is of record.

Finally, although the veteran testified at his personal 
hearing before the undersigned in June 2006 that he had had 
eye surgery, no records of eye surgery are on file.

Based on the above, this case is REMANDED for the following 
actions:

1.  The AMC/RO must request that the 
veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for service-connected 
residuals of a right eye injury since 
service discharge, to include information 
on his eye surgery and any visual field 
evaluation in 2008.  After securing the 
necessary authorization, the AMC/RO must 
attempt to obtain copies of any pertinent 
treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform the 
veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.  

2.  If a visual field examination was not 
conducted in 2008, the AMC/RO should 
arrange for the veteran to be afforded 
visual acuity and visual field 
examinations by an appropriate specialist 
to show the current severity of his 
service-connected residuals of a right 
eye injury.  The claims folder must be 
provided to the examiner for review, and 
the examiner's report should note that a 
review was made.  All findings should be 
reported in detail.  

3.  The AMC/RO should also arrange a 
review of the claims file by an 
appropriate health care provider to 
ascertain the relationship between the 
veteran's service-connected right eye 
disability and his headaches.  The claims 
file, including any additional records 
obtained pursuant to the development 
requested above, must be made available 
to the reviewer. 

The reviewer should be requested to 
specifically identify all symptomatology 
due to the veteran's service-connected 
eye disability and discuss, in 
particular, whether or not the veteran 
has a chronic headache disorder that is 
etiologically associated with his eye 
disability.  The rationale for all 
opinions expressed should also be 
provided.  

4.  If an examination is scheduled, the 
AMC/RO must notify the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

5.  After the above has been completed, 
the AMC/RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report and examination report, 
if any.  If any report does not include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the providing 
physician for corrective action.

Thereafter, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the veteran's claim for an 
initial evaluation in excess of 10 
percent for service-connected residuals 
of a right eye injury, to include whether 
a separate rating should be assigned for 
headaches secondary to the service-
connected disability.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO/AMC and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

